Gavin, J.
Appellee sued appellant upon his indorsement of a pension warrant, payment of which was refused by the government, upon the ground that it was issued after the death of the payee. Whether such was the actual fact does not appear. That such was the reason assigned for the refusal is all that is shown by the pleading. Several objections are- urged to the complaint, which we do not deem it necessary to take up and consider, because the case must be reversed in any event; and while appeljee’s counsel below have not favored us with any brief, they may, and probably will, perfect the complaint so as to remedy some at least of the defects alleged to exist.
An answer was filed consisting of three paragraphs. To this a demurrer was sustained, and this action of the court is assigned as error. There is no argument advanced in support of the third paragraph. The second paragraph, it is claimed, was good as an argumentative denial. The first paragraph, however, was the general denial itself. The sustaining of a demurrer to this answer of general denial was doubtless an inadvertence and oversight, but is nevertheless a fatal error.
*95Filed May 16, 1894.
The judgment is reversed with instructions to overrule the demurrer, and with leave to amend the complaint if desired.
Reinhard, J., does not participate.